      CASE 0:19-cv-01222-JRT-HB Document 193 Filed 03/03/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



  In re Cattle Antitrust Litigation                            COURT MINUTES – CIVIL
                                                                BEFORE: Hildy Bowbeer
  Peterson, et al. v. Agri Stats, Inc. et al.                    U.S. Magistrate Judge

                                                       Case Nos.:          19-cv-1222 (JRT/HB)
                                                                           19-cv-1129 (JRT/HB)
                                                       Date:               March 3, 2020
                                                       Court Reporter:     Erin Drost
                                                       Courthouse:         Saint Paul
                                                       Courtroom:          6B
                                                       Time:               10:04 a.m. – 11:37 a.m.
                                                                            (1 hour 33 minutes)


APPEARANCES:

For Cattle Plaintiffs: Amanda Lawrence, Anthony Fata (by telephone), Ellen Merriweather,
Geoffrey Kozen, Jennifer Sprengel, Michael Srodoski, Stacey Slaughter, Thomas Undlin

For Peterson Plaintiffs: Arielle Wagner, Brian Clark, Shana Scarlett (by telephone), Joseph
Bruckner (by telephone)

For Cattle Defendants: David Graham, Jon Jacobs (by telephone), Susan Foster, Ulrike
Connelly, Christopher Morris, Patrick Brookhouser, Holley Horrell, Kathryn Hibbard, Benjamin
Ellison, Paula Render

For Peterson Defendants: Donald Heeman, Sami Rashid, Stephen Neuwirth (by telephone),
Holley Horrell, Kathryn Hibbard, Benjamin Ellison, Paula Render, David Graham, Jon Jacobs
(by telephone), Susan Foster, Ulrike Connelly

PROCEEDINGS:

The Court and counsel discussed aspects of three key matters identified in the parties’ Joint
Status Report and Letter Brief [Doc. No. 192 in Cattle; Doc. No. 143 in Peterson]. The Court
and the parties agreed the parties could present their disputes via a joint submission, rather than
full motion briefing, but that the parties reserve all rights of appeal under D. Minn. L. R. 72.2 as
though the disputes had been briefed and submitted in accordance with D. Minn. L.R. 7.1(b).

First, the Court heard arguments on Defendants’ motion for a stay of all discovery pending
decision on their motions to dismiss. Plaintiffs do not seek full discovery, but wish to move
forward with, inter alia, initial disclosures, a Rule 26(f) report and Rule 16 scheduling
conference, an ESI protocol and protective order, production by Defendants of certain categories
       CASE 0:19-cv-01222-JRT-HB Document 193 Filed 03/03/20 Page 2 of 2



of documents and information, and Rule 34 requests for production (for the purpose of beginning
a meet and confer process regarding Defendants’ objections to those requests). (See Doc. Nos.
192-1 in Cattle/143-1 in Peterson Exs. E and F.)

The Court next heard argument on the remaining disputed term in the parties’ proposed
protective order, regarding whether a party who inadvertently produces a privileged document
that is subsequently used in the litigation (e.g., as an exhibit to an expert report, in a hearing, in a
deposition, etc.) would have a limited period after that use within which to seek to “clawback”
the document. (See Doc. Nos. 192-1 in Cattle/143-1 in Peterson Exs. C and D.)

Finally, the Court heard argument on the disputed terms of the parties’ proposed ESI protocol,
including whether the protocol at this time will establish a defined period for responses by ESI
liaisons to inquiries from another party; whether the parties will be required to meet and confer
regarding preservation of ESI and whether a specific “end date” for preservation should be set by
the Court; whether a provision regarding preservation of metadata in native files should be
included; and whether the protocol at this time should include terms regarding culling and
reviewing ESI and paper documents. (See Doc. Nos. 192-1 in Cattle/143-1 in Peterson Exs. A
and B.)

The Court took all of the disputes under advisement and will issue written orders in due course.



                                                                        s/Erin Emory
                                                                        Judicial Law Clerk




                                                   2
